United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1515
                                   ___________

Angela Manns, M.D., M.P.H.,              *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
University of Arkansas Medical Center; * Eastern District of Arkansas.
National Institutes of Health; U.S.      *
Public Health Service; Howard            * [UNPUBLISHED]
University,                              *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: March 31, 2009
                                Filed: April 3, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Angela Manns appeals the district court’s1 dismissal of her employment-
discrimination action. Upon careful review, see Owen v. General Motors Corp., 533
F.3d 913, 918 (8th Cir. 2008), we conclude that dismissal was proper for the reasons
stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.